Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of record, (Dean D. Small, Reg. No. 34,730) on November 4, 2021.

The application has been amended as follows: 
1. A system for managing image reading of at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: a display; a graphical user interface (GUI): memory configured to store programmable instructions; one or more processors configured to execute the programmable instructions to: obtain US/OA images that include at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI); display, on the display, at least a first image from the US/OA images, the first image having an interior ROI outline separating an internal zone from a boundary zone, the first image having an exterior ROI outline separating the boundary zone from a peripheral zone; obtaining, at the GUI, a feature score at a first entry field associated with at least one of the peripheral zone or boundary zone for the first image; obtaining, at the GUI, a feature score at a second entry field associated with the internal zone for the first image; and automatically enabling and disabling the second entry field to manage an order in which the corresponding feature scores are entered, at the GUI, such that the feature score is obtained for the at least one of the peripheral zone or the boundary zone before the feature score is obtained for the internal zone. 
2. The system of claim 1, wherein the display is further configured to display the first entry field and the GUI is configured to receive the feature score at the first entry field, wherein the are configured to automatically disable the second entry field until the first entry field receives the feature score associated with the at least one of the peripheral zone or boundary zone. 

4. The system of claim 3, wherein the first entry field is associated with the peripheral zone of a US image, the second entry field is associated with the boundary zone of the US image, the entry screen including and co-displaying the first and second entry fields with a third entry field, the third entry field associated with at least one of an internal zone shape, internal zone texture or internal zone sound transmission of the US image. 
5. The system of claim 4, wherein the one or more processors are further configured to automatically disable the second and third entry fields until the first entry field receives the corresponding feature score and disable the third entry field until the second entry field receives the corresponding feature score. 
6. The system of claim 3, wherein the entry screen includes at least three out of five of the following features associated with US images: US peripheral zone, US boundary zone, US internal zone shape, US internal zone texture, and US internal zone sound transmission. 
7. The system of claim 3, wherein the first entry field is associated with the peripheral zone of an OA image and the second entry field is associated with the boundary zone of the OA image. 
8. The system of claim 7, wherein the entry screen includes and co-displays the first and second entry fields with a third entry field, the third entry field associated with at least one of an internal zone shape, internal zone texture or internal zone sound transmission of the OA image. 
9. The system of claim 8, wherein the one or more processors are configured to automatically disable the second and third entry fields until the first entry field receives the corresponding feature score and disable the third entry field until the second entry field receives the corresponding feature score. 
10. The system of claim 3, wherein the entry screen includes at least three out of five of the following features associated with OA images: OA peripheral radiating vessels, OA boundary zone vessels, OA internal zone vessels, OA internal zone hemoglobin, and OA internal zone blush. 
11. The system of claim 1, wherein the display is configured co-display a first US image and a first OA image, the display further configured to: display a set of US entry fields associated with features of the US image, the set of US entry fields including the first entry field; display a set of OA entry fields associated with features of the OA image, the set of OA entry fields including the second entry field; and display a set of non-US/OA entry fields associated with at least one of i) a mammogram Bi-RADS rating, ii) patient age, iii) mass diameter or iv) depth to posterior margin of a mass. 
12. The system of claim 1, wherein the display is further configured to display an entry field for a depth of a posterior margin of a mass in the first image. 
13. The system of claim 1, wherein the one or more processors are further configured to manage an order in which the feature scores are assigned to a predetermined outside-to-inside order. 

15. The system of claim 1, wherein the one or more processors are further configured to calculate and the display is further configured to display, at least one of false negative ratio, likelihood of malignancy, confidence interval, BI-RADS conversion bars, assignment of a BI-RADS category or assignment of a BI-RADS subcategories. 
16. A computer implemented method for managing image reading of at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: utilizing one or more processors configured to execute programmable instructions for, obtaining US/OA images that include at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI); displaying at least a first image from the US/OA images, the first image having an interior ROI outline separating an internal zone from a boundary zone, the first image having an exterior ROI outline separating the boundary zone from a peripheral zone; obtaining a feature score at a first entry field associated with at least one of the peripheral zone or boundary zone for the first image; obtaining a feature score at a second entry field associated with the internal zone for the first image; and automatically enabling and disabling the second entry field to manage an order in which the corresponding feature scores are entered such that the feature score is obtained for the at least one of the peripheral zone or the boundary zone before the feature score is obtained for the internal zone. 
17. The method of claim 16, further comprising displaying the first entry field and receiving the feature score at the first entry field, wherein the automatically enabling and disabling comprises disabling the second entry field until the first entry field receives the feature score associated with the at least one of the peripheral zone or boundary zone. 
18. The method of claim 16, further comprising displaying an entry screen that includes and co-displays the first and second entry fields, where in the second entry field is a disabled until the first entry field receives the corresponding feature score. 
19. The method of claim 18, wherein the first entry field is associated with the peripheral zone of a US image, the second entry field is associated with the boundary zone of the US image, the entry screen including and co-displaying the first and second entry fields with a third entry field, the third entry field associated with at least one of an internal zone shape, internal zone texture or internal zone sound transmission of the US image. 
20. (currently amended). The method of claim 18, wherein the automatically enabling and disabling further comprises automatically disabling the second and third entry fields until the first entry field receives the corresponding feature score and disabling the third entry field until the second entry field receives the corresponding feature score. 
21. (currently amended). The method of claim 18, wherein the entry screen includes at least three out of five of the following features associated with US images: US peripheral zone, US boundary zone, US internal zone shape, US internal zone texture, and US internal zone sound transmission. 
22. (currently amended). The method of claim 18, wherein the first entry field is associated with the peripheral zone of an OA image, the second entry field is associated with the boundary zone of the OA image. 
23. (currently amended). The method of claim 22, wherein the entry screen includes and co-displays the first and second entry fields with a third entry field, the third entry field associated with at least one of an internal zone shape, internal zone texture or internal zone sound transmission of the OA image. 
24. (currently amended). The method of claim 23, wherein the automatically enabling and disabling further comprises automatically disabling the second and third entry fields until the first entry field receives the corresponding feature score and disabling the third entry field until the second entry field receives the corresponding feature score. 
25. (currently amended). The method of claim 18, wherein the entry screen includes at least three out of five of the following features associated with OA images: OA peripheral radiating vessels, OA boundary zone vessels, OA internal zone vessels, OA internal zone hemoglobin, and OA internal zone blush. 
26. (currently amended). The method of claim 16, wherein the displaying at least the first image from the US/OA images further comprises co-displaying a first US image and a first OA image, the method further comprising: displaying a set of US entry fields associated with features of the US image, the set of US entry fields including the first entry field; displaying a set of OA entry fields associated with features of the OA image, the set of OA entry fields including the second entry field; and displaying a set of non-US/OA entry fields associated with at least one of i) a mammogram Bi-RADS rating, ii) patient age, iii) mass diameter or iv) depth to posterior margin of a mass. 
27. (currently amended). The method of claim 16, further comprising displaying an entry field for a depth of a posterior margin of a mass in the first image. 
28. (currently amended). The method of claim 16, wherein the automatically enabling and disabling includes managing an order in which the feature scores are assigned to a predetermined outside-to-inside order. 
29. (currently amended). The method of claim 28, wherein the outside-to-inside order requires first assignment of one or more feature scores to a US/OA peripheral zone, second assignment of one or more feature scores to a US/OA boundary zone and third assignment of one or more feature scores to AUS/OA internal zone. 
30. (currently amended). The method of claim 16, further comprising calculating and displaying at least one of a false negative ratio, likelihood of malignancy, confidence interval, BI-RADS conversion bars, assignment of a BI-RADS category or assignment of a BI-RADS subcategories.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1 and 16 are allowable over the prior art of record.
-- Claims 2-15 are allowable as they depend from claim 1
-- Claims 17-30 are allowable as they depend from claim 16

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“automatically enabling and disabling the second entry field to manage an order in which the corresponding feature scores are entered, at the GUI, such that the feature score is obtained for the at least one of the peripheral zone or the boundary zone before the feature score is obtained for the internal zone”

The closest prior art of record, Stavros et al, (US-PGPUB 2016/0343132), discloses a system for managing image reading of at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), (see at least: Fig. 1, Par. 0034-0041), comprising: 
a display, (107 in Fig. 1); 
a graphical user interface (GUI), (see at least: Fig. 6, and Par. 0113, the operator is presented with a graphical user interface ("GUI") such as the interface reflected in FIG. 6);

obtain US/OA images that include at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), (see at least: Fig. 1, and Par. 0035-0036, obtaining a plurality of images of a volume of tissue and spatially aligns the images, including images produced by various imagining technologies including but not limited to MRI, CT Scan, X-ray, Ultrasound, Optoacoustic, [i.e., obtaining at least one of OA images or US images]. Further. Par. 0038, discloses that the operator may select one or more pixels in at least one image corresponding to a structure or other significant region of the volume, [i.e., at least a first image from at least one of OA images or US images being in connection with an examination for a region of interest (ROI)]); 
display, on the display, at least a first image from the US/OA images, the first image having an interior ROI outline separating an internal zone from a boundary zone, the first image having an exterior ROI outline separating the boundary zone from a peripheral zone, (see at least: Fig. 1, and Par. 0035-0036, the diagnosis support sub-system 105 is capable of presenting images and other output to an observer via a display device 107, [i.e., displaying at least a first image from at least one of OA images or US images]. Further, Par. 0061-0062, disclose that the image has been segmented into three zones. The white "tumoral" curve segments the image into an internal zone corresponding to the interior or central nidus of the represented tumor and an external zone corresponding to 
obtaining, at the GUI, a feature score at a first entry field associated with at least one of the peripheral zone or boundary zone for the first image, see at least: (Par. 0072-0079, the interior region and the peripheral region of a lesion may be used to classify the lesion, and a plurality of features may be graded using a scale, such as an ordinal scale, where a vector formed from the separately graded features corresponds to a likely classification or diagnosis, such that a particular vectors of these feature scores have been shown to correlate with particular lesion classifications, [i.e., obtain feature scores implicitly in connection with at least the boundary zone and peripheral zone of the first image]); and  
obtaining, at the GUI, a feature score at a second entry field associated with the internal zone for the first image, (Par. 0076, and “claim 51”, a classification is done by assessing six specific features of optoacoustic images or other parametric maps on an ordinal scale, namely …. ; internal deoxygenated blush, [i.e., internal zone], where the interior region of a lesion may be used to classify the lesion, and a vector formed from the separately graded features corresponds to a likely classification or diagnosis, such that a particular vectors of these feature scores have been shown to correlate with particular lesion classifications, [i.e., implicitly obtaining, at the GUI, a feature score at a second entry field associated with the internal zone for the first image]).


A further prior art of record, Gillies et al, (US-PGPUB 2016/0260211), discloses 
extracting a plurality of quantitative features describing a segmented tumor object, and classifying a tumor object based on quantitative features, including one or more texture-based features, (Abstract); and using an attending radiologist to categorize the RIDER test/retest dataset into two broad prognostic groups using quantitative metrics to score the tumor on a point scale, (see at least: Par. 0101); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 1. As such, claim 16 is in condition for allowance, for at least similar reasons, as stated above.



Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Little, (WO 2017/0705582), discloses calculating the score by: obtaining a proximity between the boundaries of the pair of cells; obtaining a proximity between the centers of mass of the pair of cells; using boundary logic based on a perimeter around a selected first cell of the pair of cells; determining an intersection in the boundaries of the pair of cells; and/or by determining an area of overlap of the pair of cells, (Par. 0005)

--- Zarrine et al, (US-PGPUB 2018/0271502), discloses a method of obtaining samples of tissue for analysis by mass spectrometry, and analyzing the at least one generated mass spectra to determine a characteristic of the tissue and displaying the determined characteristic, (Par. 0007-0008).

-- Buchert et al, (US-PGPUB 2017/0128032), discloses a novel imaging-based biomarker that provide more reliable results when characterizing abnormal brain tissue containing unusual (altered in comparison to a healthy standard population) or diseased cells or areas, (Par. 0021-0022).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        01/10/2022